UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1957


ASIA APPAREL, LLC,

                   Plaintiff - Appellee,

             v.

GARRETT CUNNEEN; STORM JENKINS,

                   Defendants – Appellants,

             and

RIPSWEAR, INCORPORATED; JOHN DOES, 1-10,

                   Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:02-cv-00469-GCM)


Submitted:    March 25, 2009                   Decided:   April 2, 2009


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garrett Cunneen, Storm Jenkins, Appellants Pro Se. James Daniel
Bishop, BISHOP, CAPITANO & MOSS, PA, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Garrett Cunneen and Storm Jenkins appeal the district

court’s    order   granting     Asia       Apparel's   motion   to    dismiss

specified claims without prejudice and for summary judgment of

claims    remaining.    We   have   reviewed     the   record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Asia Apparel, LLC v. Cunneen, No. 3:02-

cv-00469-GCM (W.D.N.C. July 30, 2008).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2